DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13, 29, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2022.
Applicant primarily argues inventions that are connected in effect are neither independent nor distinct. Applicant also argues the process of Invention I and the product of Invention II and the apparatus of Invention III and the product of Invention II are improperly restricted because the restriction requirement shows the process of Invention I can produce another product that is different based on intended use. 
Examiner respectfully disagrees. Regarding the restriction between Invention I and Invention II and Inventions II and Inventions III, Examiner notes Invention II is drawn to a portion of an aircraft, and a portion of an aircraft or a composite and a portion of an automobile are not the same and, therefore, are materially different. 
Additionally, the restriction between the inventions as presented on 12/09/2021 are proper because: (1)  the inventions have acquired a separate status in the art in view of their different classification; (2) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or (3) the inventions require a different field of search. 

Response to Amendment
Applicant filed a response; amended claim 37; cancelled claims 18-28 and 31-36; and added new claims 38-40 on 01/11/2022. 



Claim Objections
Claim 15 is objected to because of the following informalities:  “the method of claim 14 wherein: The method is performed within a forming tool for a composite part.” should read --the method of claim 14 wherein: The method is performed within a forming tool for a composite part.-- Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9-11, 14, 15, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bem (PG-PUB 2017/0305076). 
Regarding claim 1, Bem teaches a method for mixing parts of a thermoset resin during impregnation of a composite preform [0069]-[00170], [0132], the method comprising:
positioning a composite preform at a forming tool [0033]-[0035];
flowing a first part of the thermoset resin into a mixing chamber at the forming tool (Figure 2b and [0050], [0052]);
flowing a second part of the thermoset resin that is chemically distinct from the first part of the thermoset resin into the mixing chamber (Figure 2b and [0050], [0052]);
mixing the first part and the second part to form the thermoset resin within the mixing chamber [0040], [0045], [0058], [0120]; and
infusing the thermoset resin from the mixing chamber into the preform [0127].
Regarding claim 9, Bem teaches the process as applied to claim 1, further comprising: 
driving the first part and the second part through channels into the mixing chamber [0040], [0051, and [0122]; and
driving the resin from the mixing chamber into the preform [0040], [0051], [0120], and [0122].

Regarding claim 10, Bem teaches the process as applied to claim 1, further comprising:
controlling vacuum pressure to drive the first part and the second part into the mixing chamber, and to drive the resin into the preform [0052].

Regarding claim 11, Bem teaches the process as applied to claim 1, wherein the mixing is performed via a static mixer [0058] and [0120].

Regarding claim 14, Bem teaches a method for infusing a preform with a thermoset resin, the method comprising:
driving multiple chemically distinct parts from separate storage wells towards a mixing chamber (Figure 2b and [0040], [0045], [0050], [0052], [0058], [0120]; 
mixing the multiple chemically distinct parts together to form the thermoset resin within the mixing chamber ([0040], [0051, and [0122]; and 
infusing a wavefront of the thermoset resin out of the mixing chamber and into the preform ([0040], [0051], [0120], and [0122]).

Regarding claim 15, Bem teaches the method as applied to claim 14, wherein the method is performed within a forming tool for a composite part (Figure 2B and 5). 

Regarding claim 37, Bem teaches a method of fabricating a composite using a system comprising:
a forming tool comprising: 
	a forming tool comprising:
a mandrel defining a shape for the composite preform (Figure 5, item 42);
a first storage well that stores a first part of the thermoset resin (Figure 2b);
a second storage well that stores a second part of the resin which is chemically
distinct from the first part of the resin (Figure 2b);
a mixing chamber (Figure 2b and [0040], [0045], [0058], [0120];);
a first channel leading from the first storage well to the mixing chamber (Figure 2b and [0040], [0045], [0058], [0120];);  and
a second channel leading from the second storage well to the mixing chamber (Figure 2b). 

Bem does not explicitly teach the composite manufactured is a portion of an aircraft. However, when reading the preamble in the context of the entire claim, the recitation “fabricating a portion of an aircraft” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction.

Regarding claim 38, Bem teaches the method as applied to claim 1, wherein the first part comprises a liquid suspension of monomers [0029]-[0030]. 

Regarding claim 39, Bem teaches the method as applied to claim 38, wherein the second part comprises a liquid hardener that catalyzes polymerization of the monomers [0030]. 

Regarding claim 40, Bem teaches the method as applied to claim 14 wherein:
the chemically distinct parts include a first part comprising a liquid suspension of
monomers [0029], and a second part comprising a liquid hardener that catalyzes polymerization of the monomers [0030].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bem (PG-PUB 2017/0305076), as applied to claim 1, in further view of Lutz (US 10,786,957).
Regarding claim 2, Bem teaches the process as applied to claim 1, further comprising loading a first storage well at the forming tool with the first part of the thermoset resin and loading a second storage well at the forming tool with the second part of the thermoset resin (Figure 2b). 
Bem does not teach positioning a vacuum bag atop the first storage well, the second storage well, and the composite preform; and applying a vacuum via the vacuum bag.

Lutz teaches an apparatus for infusing a composite structure utilizing a reservoir configured to receive a volume of resin, a base (i.e., mold), and a membrane (i.e., vacuum bag) configured to be sealed upon the base (Figure 1 and Col 3, Ln 23-34). 
Both Bem and Lutz are drawn to the same field of endeavor pertaining to resin infusion of composite structures. It would have been obvious to one of ordinary skill in the art to substitute the mold configuration of Bem with a the vacuum bag configuration of Lutz, a functionally equivalent and interchangeable mold assembly to allow for resin infusion of a composite structure and curing. Therefore, one of ordinary skill in the art would have been motivated to incorporate the mold, vacuum bag, and reservoir configuration of Lutz. 
	Regarding claim 3, Bem in view of Lutz teaches the process as applied to claim 2, wherein the first part and the second part are mixed at a mixing ratio between one to one and one to ten (Bem, Figure 2b and [0121]), a first channel proceeding from the first storage well to the mixing chamber has a first cross-sectional area, a second channel proceeding from the second storage well to the mixing chamber has a second cross-sectional area (Bem, Figure 2b),  and a ratio of the first cross-sectional area to the second cross-sectional area is equal to the mixing ratio (i.e., one to one).

Regarding claim 4, Bem in view of Lutz teaches the process as applied to claim 2, wherein:
the first part and the second part are mixed at a mixing ratio between one to one and one to ten (Bem, Figure 2b and 6 and [0088]-[0089], [0121]); and
a ratio of a first pressure applied at the first storage well to a second pressure applied to the second storage well is equal to the mixing ratio (Bem, Figure 2b and 6 and [0088]-[0089], [0121]).

Regarding claim 7, Bem in view of Lutz teaches the process as applied to claim 2, further comprising drawing thermoset resin from the mixing chamber to a reserve well, disposed between the mixing chamber and the preform (Lutz, Figure 1). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bem (PG-PUB 2017/0305076) in view of Lutz (US 10,786,957), as applied to claim 2, in further view of Steinbichler (PG-PUB 2012/0313290). 
Regarding claim 5, Bem in view of Lutz teaches the process as applied to claim 2, wherein the mixed chemical elements, including activators and catalysts (Bem, [0118], [0135]). Bem teaches the starting materials can be composed of monomer 1 and catalyst and monomer 2 and activator, and two or more chambers are used (Bem, [0089]).

Bem does not teach loading a third storage well at the forming tool with a third part of the thermoset resin that is chemically distinct from the first part of the thermoset resin and also is chemically distinct from the second part of the thermoset resin; and
flowing the third part from the third storage well into the mixing chamber, wherein:
mixing the first part and the second part within the mixing chamber also comprises mixing the third part.

Steinbichler teaches a process manufacturing fiber-reinforced parts utilizing preparing separate sources of polymeric precursor mixtures and mixing the substances together before injection into a mold (Figure 4 and [0008], [0016]). Steinbichler teaches an embodiment utilizing two assemblies for providing contents of (1) a polymeric precursor and activator and (2) a polymeric precursor and catalyst (Figure 4 and [0033]) or another embodiment utilizing three assemblies for providing contents of (1) a polymeric precursor and activator; (2) polymeric precursor and catalyst; and (3) polymeric precursor [0033]. 

Bem and Steinbichler both discuss mixing chemical components to produce a matrix for infusion into a reinforcement, thereby producing a fiber-reinforced plastic. It would have been obvious to one of ordinary skill in the art to replicate a two chamber assembly of Bem with an additional chamber as suggested by Steinbichler, a functionally equivalent and interchangeable assembly for providing monomer 1 and catalyst and monomer 2 and activator as desired by Bem. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bem (PG-PUB 2017/0305076), as applied to claim 1, in further view of Engel (English Translation of DE202017001995U1). 
Regarding claim 8, Bem teaches the process as applied to claim 1. 

Bem does not teach operating a sensor to determine an amount of mixing of the first part and second part. 

Engel teaches an apparatus for manufacturing a composite structure by mixing starting materials in a mixing unit to form a reactive mixture before disposing the mixture for resin infusion of a fiber-based material (Figure 2 and Page 6). Engel teaches a sensor for monitoring the reaction or curing of the reactive system for optimizing the recipe for the starting material (Page 9-10).

Both Bem and Engel teaches mixing chemical components to manufacturing a mixture for use for resin infusion of fiber composites. It would have been obvious to one of ordinary skill in the art to utilize the sensor of Engel to monitor and detect the response from mixing the reactive components, including the amount of mixing obtained, in order to optimize the production conditions and recipe for performing the reaction-based resin infusion process of Bem. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bem (PG-PUB 2017/0305076), as applied to claim 1, in further view of Hill (English Translation of EP0938966). 
Regarding claim 12, Bem teaches the process as applied to claim 1, wherein the mixer is a static mixer.

Bem does not teach the mixer is an active mixer. 

Hill teaches a process of injection molding utilizing a dynamic mixer in a mixing chamber (Page 7 and Figure, item 2) in order to mix chemicals before injecting into a mold.

Bem and Hill are both directed towards mixing chemical elements inside a mixing chamber before disposing the chemicals into a mold for curing. It would have been obvious to one of ordinary skill in the art to substitute the static mixer in the mixing chamber of Bem with the active mixer of Hill, a functionally equivalent and interchangeable mixer for mixing reactive chemicals before molding. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bem (PG-PUB 2017/0305076), as applied to claim 14, in further view of Hill (English Translation of EP0938966). 
Regarding claim 16, Bem teaches the method as applied to claim 14, further comprising utilizing a static mixer. 

Bem does not teach actively mixing the chemically distinct parts within the mixing chamber via an active mixing device. 

Hill teaches a process of injection molding utilizing a dynamic mixer in a mixing chamber (Page 7 and Figure, item 2) in order to mix chemicals before injecting into a mold.

Bem and Hill are both directed towards mixing chemical elements inside a mixing chamber before disposing the chemicals into a mold for curing. It would have been obvious to one of ordinary skill in the art to substitute the static mixer in the mixing chamber of Bem with the active mixer of Hill, a functionally equivalent and interchangeable mixer for mixing reactive chemicals before molding. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bem (PG-PUB 2017/0305076).  
Regarding claim 17, Bem teaches a method for mixing parts of a thermoset resin during impregnation of a composite preform [0069]-[00170], [0132], the method comprising:
positioning a composite preform at a forming tool [0033]-[0035];
flowing a first part of the thermoset resin into a mixing chamber at the forming tool (Figure 2b and [0050], [0052]);
flowing a second part of the thermoset resin that is chemically distinct from the first part of the thermoset resin into the mixing chamber (Figure 2b and [0050], [0052]);
mixing the first part and the second part to form the thermoset resin within the mixing chamber [0040], [0045], [0058], [0120]; and
infusing the thermoset resin from the mixing chamber into the preform [0127].

Bem does not teach a non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing a method for mixing parts of a thermoset resin during impregnation of a composite preform, the method comprising:
positioning a composite preform at a forming tool;
flowing a first part of the thermoset resin into a mixing chamber at the forming tool;
flowing a second part of the thermoset resin that is chemically distinct from the first part of the thermoset resin into the mixing chamber;
mixing the first part and the second part to form the thermoset resin within the mixing chamber; and
infusing the thermoset resin from the mixing chamber into the preform.


However, providing a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04). Automated the steps of Bem, including positioning a composite preform, flowing a first part of a thermoset resin, flowing a second part of the thermoset resin, mixing the first and second part, and infusing the thermoset resin, would not have presented any new or unexpected results, and instead would have resulted in the identical product of Bem. Therefore, it would have been obvious to one of ordinary skill in the art to automate the process of Bem and, therefore, program a non-transitory computer readable medium with programmed instructions of performing the automated process of Bem. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Bem in view of Lutz does not teach sealing a first cover plate atop the vacuum bag over the first storage well;
sealing a second cover plate atop the vacuum bag over the first storage well; and
opening a first valve in the first cover plate that enables gas to reach the vacuum bag and opening a second valve in the second cover plate that enables gas to reach the vacuum bag, in response to the composite preform being compacted by the vacuum.

Smith (US 8,652,371) teaches a method of manufacturing a composite utilizing an apparatus comprising a vacuum bag and collapsible resin reservoir (Figure 2B and 2D). Smith teaches a valve used between the resin reservoir and preform chamber for restricting resin flow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANA C PAGE/           Examiner, Art Unit 1745